DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,242,958. Although the claims at issue are not identical, they are not patentably distinct from each other because they contain substantially similar subject matter, including:
In regards to claim 1, claim 1 of the ‘958 patent discloses of an LED lighting device or LED lamp comprising: four or more LED packages, one of the four or more LED packages being configured to emit light having first light characteristics and another of the four or more LED packages being configured to emit light having second light characteristics different from the first light characteristics, the one of the four or more LED packages being exclusive of the another of the two or more LED packages; an indicator for a (selectable) first fixed operating mode having first fixed operating light characteristics and a (selectable) second fixed operating mode having second fixed operating light characteristics different from the first fixed operating light characteristics; wherein at least one of the first fixed operating light characteristics or the second fixed operating light characteristics is provided by activation of a combination of: (a) less than all of the four or more LED packages, (b) the one of the four or more LED packages, and (c) the another of the four or more LED packages.. Claims 2-9 are also rejected as being dependent on claim 1 but may also correspond to claims 2-9 of the ‘958 patent.  
In regards to claim 10, claim 10 of the ‘958 patent discloses of an LED lighting device or LED lamp comprising: a plurality of LED packages, a first set of the plurality of LED packages being configured to, in response to receiving a signal indicating a user-selection provided via a toggle input (remote) device, emit light having a first light characteristic and a second set of the plurality of LED packages being configured to, in response to receiving a signal indicating a user-selection provided via the toggle input (remote) device, emit light having a second light characteristic different from the first light characteristic, the first set of the plurality of LED packages being mutually exclusive of the second set of the plurality of LED packages; and an indicator of a (selectable) first fixed operating mode having a first operating light characteristic and a (selectable) second operating mode having a second operating light characteristic different from the first operating light characteristic; wherein, when the LED lighting device or LED lamp is on, at least one of the first operating light characteristic or the second operating light characteristic is provided by activation of a combination of: (a) at least one and less than all of the first set of the plurality of LED packages and (b) at least one and less than all of the second set of the plurality of LED packages. Claims 11-14 are also rejected as being dependent on claim 10 but may also correspond to claims 11-14 of the ‘958 patent.  
In regards to claim 15, claim 15 of the ‘958 patent discloses of a LED lighting device or LED lamp comprising: a plurality of LED packages, a first set of the plurality of LED packages being configured to emit light at a first light characteristic and a second set of the plurality of LED packages being configured to emit light at a second light characteristic different from the first light characteristic; a first fixed operating mode having a first operating light characteristic; and a second fixed operating mode having a second operating light characteristic; wherein, in at least one of (either) of the first light characteristic or second light characteristic (fixed operating light modes) is generated by simultaneous activation of a combination of: (a) at least one and less than all of the first set of the plurality of LED packages and (b) at least one and less than all of the second set of the plurality of LED packages is activated. Claims 16-20 are also rejected as being dependent on claim 15 but may also correspond to claims 16-20 of the ‘958 patent.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M CRAWFORD whose telephone number is (571)272-6004. The examiner can normally be reached Mon-Fri 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON CRAWFORD/Primary Examiner, Art Unit 2844